Citation Nr: 1524788	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, to include as secondary to service-connected residuals of gallbladder surgery to include a scar.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1980 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals of gallbladder surgery to include a scar and hepatitis C, as secondary.

Subsequently, in a November 2013 rating decision, the RO granted service connection for residuals of gallbladder surgery to include a scar.

In November 2014, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in a June 2014 correspondence from her representative, the Veteran indicated the she had withdrawn her hearing request earlier that month. 


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1980 to December 1987.
 
2.  In January 2015, VA was notified that the Veteran died that same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed due to the Veteran's death.









____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


